ORDER
Before CELEBREZZE, LIVELY and ENGEL, Circuit Judges.
This matter is before the Court on the petition of Deming Division, Crane Company, to review an order of the National Labor Relations Board. The Board has filed a cross-application for enforcement of its order. The decision and order of the Board are reported at 218 NLRB No. 1. The Board granted the Motion for Summary Judgment.
. We have carefully and thoroughly reviewed the files and records in this cause, together with the briefs and are convinced that the principles enunciated by this Court in NLRB v. Brown Lumber Co., 6 Cir., 336 F.2d 641 are applicable.
Upon consideration it is ordered that the enforcement of the Board’s order be and is hereby denied.